LAWRENCE, J.
The plaintiff in error, who was plaintiff below, commenced an action against defendant in error, the city of Akron, before a justice of the peace, wherein a default judgment was rendered in his favor. The case was appealed to the court of common pleas by defendant, in which court a demurrer was sustained to the petition of plaintiff on the ground that it did not state facts showing a cause of action; and the sole question presented here for our consideration and determination is, did the court below err in sustaining said demurrer.
The petition, in substance, alleged that South Main street is one of the main thoroughfares of the defendant city, and that there is a double track street car line running through its center ; that the city had placed on both sides of said tracks, near the intersection of Main street with Market street and within a couple of feet from the outer rails of said tracks, iron standards weighing approximately fifty pounds and of a height of about four feet; that these standards are placed on and removed from the line of traffic as the city considers proper for the regulation thereof; that at or about 9 o’clock p. m., May 5, 1917, the plaintiff was driving his automobile northerly in a proper, careful and lawful manner at a speed of about 5 miles per hour at the right hand side of Main street; that the evening was extremely dark; that near the intersection of said streets his automobile crashed into one of the standards which had been left standing through failure of defendant city to remove the same, and damaged and injured his automobile in the sum of $250; that there were no lights, warning or marking of any kind on said standard and the presence of the same was unknown to plaintiff, and that because of the failure of the defendant city to light the same or indicate in some way or by some warning the presence of the standard, plaintiff’s automobile was damaged as aforesaid.
We are of the opinion that the petition alleges specific facts making a prima facie case of negligence and is not demurrable because negligence is not alleged in terms, and we therefore hold that the demurrer to the petition was improperly sustained in the court below, and its judgment will be reversed and the case remanded for further proceedings.
Grant and Dunlap, JJ., concur.